Citation Nr: 0927427	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-41 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for hiatal hernia with gastroesophageal reflux disease (GERD) 
and irritable bowel syndrome (IBS). 

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine at L1-S1. 

3.  Entitlement to an initial rating in excess of 10 percent 
for post-inflammatory hyperpigmentation scar of the forehead. 

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a ganglion cyst of right foot with arthritis 
and impairment of the superficial peroneal nerve. 

5.  Entitlement to an initial compensable rating for mild 
early first carpometacarpal degenerative disease of the right 
thumb.  

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

7.  Entitlement to service connection for a right knee 
disorder. 

8.  Entitlement to service connection for a left knee 
disorder.

9.  Entitlement to service connection for a right hip 
disorder.

10.  Entitlement to service connection for a left hip 
disorder.

11.  Entitlement to service connection for a right ankle 
disorder.

12.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 2002. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the June 2003 rating decision granted 
service connection for hiatal hernia with GERD and IBS, post-
inflammatory hyperpigmentation scar of the forehead, mild 
early first carpometacarpal degenerative disease of the right 
thumb, bilateral hearing loss, mild osteoarthritis at L-2, 
and loss of superficial peroneal nerve function of the right 
foot.  Initial noncompensable evaluations were assigned, 
effective August 1, 2002.  Such decision also granted service 
connection for tinnitus and assigned an initial 10 percent 
evaluation, effective August 1, 2002.  Additionally, service 
connection was denied for sleep apnea, a heart condition, a 
bilateral shoulder condition, a bilateral hip condition, 
hypertension, a bilateral knee condition, a bilateral ankle 
condition, a cervical spine condition, posttraumatic stress 
disorder (PTSD), anxiety, memory problems, a mood disorder, 
sinusitis, neurological problems, and bronchitis.  

In a July 2003 notice of disagreement, the Veteran expressed 
disagreement with respect to the propriety of the initially 
assigned ratings for his hiatal hernia with GERD and IBS, 
post-inflammatory hyperpigmentation scar of the forehead, 
mild early first carpometacarpal degenerative disease of the 
right thumb, bilateral hearing loss, mild osteoarthritis at 
L-2, and loss of superficial peroneal nerve function of the 
right foot.  Additionally, he indicated that he disagreed 
with the denial of service connection for sleep apnea, a 
heart condition, a bilateral shoulder condition, a bilateral 
hip condition, hypertension, a bilateral knee condition, a 
bilateral ankle condition, a cervical spine condition, PTSD, 
anxiety, memory problems, neurological problems.  

In August 2004, a Decision Review Officer (DRO) decision 
granted service connection for degenerative disc disease of 
the cervical spine with congenital fusion at C4-5, initially 
evaluated as 10 percent disabling; panic disorder without 
agoraphobia (claimed as PTSD, anxiety, memory loss, and 
neurological complaints), initially evaluated as 30 percent 
disabling; ventricular tachycardia status post-abilation with 
intermittent atrial fibrillation, initially evaluated as 
noncompensably disabling; and bilateral subacromial 
bursitis/rotator cuff impingement, initially evaluated as 10 
percent disabling, effective August 1, 2002.  As service 
connection was granted for such disabilities, these issues 
have been resolved and are not currently before the Board.  
Additionally, the Veteran has not expressed disagreement as 
to the initial ratings assigned to his neck disability, panic 
disorder, or bilateral shoulder disability.  Such DRO 
decision also increased the Veteran's initial noncompensable 
evaluations for his mild osteoarthritis at L-2 and loss of 
superficial peroneal nerve function of the right foot to 10 
percent, effective August 1, 2002. 

Concurrently, a statement of the case was issued in August 
2004 that addressed the issues of increased initial ratings 
for the Veteran's back disability, right foot disability, 
hiatal hernia with GERD and IBS, right thumb disability, 
forehead scar, and bilateral hearing loss as well as the 
issues of entitlement to service connection for hypertension, 
a bilateral knee condition, a bilateral hip condition, a 
bilateral ankle condition, and sleep apnea.  

In October 2004, the Veteran submitted his substantive appeal 
(VA Form 9) in which he indicated that he was only appealing 
the issues regarding the initial ratings assigned for his 
hiatal hernia with GERD and IBS, right thumb, forehead scar, 
and bilateral hearing loss, and the denial of service 
connection for hypertension, a bilateral knee condition, a 
bilateral hip condition, and a bilateral ankle condition.  
The Veteran also indicated that he disagreed with the initial 
noncompensable evaluation assigned to his ventricular 
tachycardia status post-abilation with intermittent atrial 
fibrillation.  As the Veteran did not enter a timely 
substantive appeal as to the denial of service connection for 
sleep apnea and subsequent actions on the part of VA have not 
otherwise led him to believe such issue is pending before the 
Board, this issue is not currently before the Board. 

In a December 2006 DRO decision, service connection was 
granted for hypertension, evaluated as noncompensably 
disabling, effective August 1, 2002, and right lower 
extremity lumbar radiculopathy, evaluated as 10 percent 
disabling, effective September 28, 2006.  As the grant of 
service connection for hypertension was a full grant of the 
benefit sought on appeal, this issue is not presently before 
the Board.  Additionally, the Veteran has not expressed 
disagreement as to the initial ratings assigned to his 
hypertension or right lower extremity lumbar radiculopathy. 

The December 2006 DRO decision also increased the Veteran's 
initial noncompensable evaluations for his hiatal hernia with 
GERD and IBS and forehead scar to 10 percent, effective 
August 1, 2002.  Additionally, his initial 10 percent rating 
for his degenerative disc disease of the lumbar spine at L1-
S1 (previously evaluated as mild osteoarthritis at L-2) was 
increased to 20 percent, effective August 1, 2002.  

Concurrently, a supplemental statement of the case was issued 
in December 2006 that addressed the issues of increased 
initial ratings for the Veteran's back disability, right foot 
disability, hiatal hernia with GERD and IBS, right thumb 
disability, forehead scar, and bilateral hearing loss as well 
as the issues of entitlement to service connection for a 
bilateral knee condition, a bilateral hip condition, a 
bilateral ankle condition.  

Also in December 2006, a DRO decision increased the Veteran's 
initial noncompensable evaluation for ventricular tachycardia 
status post-abilation with intermittent atrial fibrillation 
to 10 percent, effective August 1, 2002.  A December 2006 
statement of the case was issued in connection with the DRO 
decision.  However, as the Veteran did not enter a timely 
substantive appeal as to the propriety of the initially 
assigned rating for his heart disability and subsequent 
actions on the part of VA have not otherwise led him to 
believe such issue is pending before the Board, this issue is 
not currently before the Board.  

With respect to the issues of increased initial ratings for 
the Veteran's degenerative disc disease of the lumbar spine 
at L1-S1 and loss of superficial peroneal nerve function of 
the right foot, the Board notes that the Veteran's October 
2004 substantive appeal did not address them.  Rather, he 
limited his appeal as to the issues he specifically listed.  
However, the Board notes that the RO obtained additional 
medical evidence following the issuance of the August 2004 
statement of the case and denied increased ratings in the 
December 2006 supplemental statement of the case.  
Additionally, the RO certified the issues to the Board and 
the Veteran's representative included the issues in an April 
2009 brief to the Board.  

Notwithstanding any determination by the RO, the Board "may 
address questions pertaining to its jurisdictional authority 
to review a particular case, including, but not limited to, 
determining whether ... Substantive Appeals are adequate and 
timely, at any stage in a proceeding before it."  38 C.F.R. 
§ 20.101(d).  An appellant's failure to file a timely 
Substantive Appeal does not deprive the Board of 
jurisdiction.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  VA 
may waive its objection to an untimely Substantive Appeal, 
and the Board may properly adjudicate a matter when there has 
been such a waiver.  Rowell v. Principi, 4 Vet. App. 9 
(1993).  

In this case, the RO proceeded with actions to further 
develop evidence related to the Veteran's back and right foot 
disabilities and issued a supplemental statement of the case.  
The representative's brief, though not timely as a 
substantive appeal, demonstrated the Veteran's desire to 
continue to seek an appellate decision on the claims.  
Therefore, the Board will proceed with adjudication of the 
Veteran's appeal of increased initial ratings for his back 
and right foot disabilities without receipt of a formal 
substantive appeal.

In September 2004, the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO but withdrew the request 
in writing in January 2005.  The Board notes that the Veteran 
was nonetheless scheduled for a hearing before a Veterans Law 
Judge sitting at the RO in December 2007 to which he failed 
to report.  Therefore, the Board considers the Veteran's 
request for a hearing to be withdrawn.  38 C.F.R. § 
20.704(d), (e).

The issue of entitlement to an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine at 
L1-S1 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. The Veteran's hiatal hernia with GERD and IBS is 
manifested by pain and daily regurgitation but without anemia 
or other symptom combinations productive of general 
impairment of health.  The Veteran also experiences recurrent 
episodes of diarrhea that results in weight loss of six to 
ten pounds during an episode.  There are no symptoms of 
vomiting, material weight loss, hematemesis, or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  

2.  The Veteran's forehead scars are manifested by 
hyperpigmented areas totaling greater than 39 square 
centimeters that are sensitive to sunlight but do not distort 
facial features or limit function and result in no more than 
moderate disfigurement.  There is no tissue loss, 
cicatrization, marked discoloration or color contrast, gross 
distortion, asymmetry, or additional characteristics of 
disfigurement or evidence that such is severe in nature, 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles or otherwise results in a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.   

3.  The Veteran's residuals of a ganglion cyst of the right 
foot with arthritis and impairment of the superficial 
peroneal nerve is manifested by incomplete paralysis of the 
superficial peroneal nerve in the form of a moderate loss of 
sensitivity.  The Veteran also has severe posttraumatic 
osteoarthritis of the fifth metatarsal cuboid joint but 
without limitation of motion or loss of function of the foot.  
The surgical scar is asymptomatic, i.e., not large, deep, 
adherent to the underlying tissue, tender on palpation, or 
limits function of the foot. 

4.  The Veteran's degenerative joint disease of the right 
thumb is manifested by X-ray indications of arthritis of a 
single minor joint, but there is no limitation of motion, 
swelling, or muscle spasms.  The Veteran experiences pain 
only on axial motion and demonstrates grip strength 
sufficient for all except handling heavy objects.   

5.  The Veteran's bilateral hearing loss is manifested by 
hearing acuity of Level I in the right ear and Level III in 
the left ear.  The Veteran has difficulty hearing 
conversations especially in high background noise 
environments but does not use hearing aids.  

6.  There is no medical evidence of a current left ankle or 
left hip disorder.  

7.  The Veteran's right ankle stiffness and ache was first 
diagnosed as chronic right ankle sprain several years after 
service, did not rise to the level of a rating of 10 percent 
within one year after service, and is not related to any 
aspect of service.  

8.  The Veteran's chondromalacia and early patellafemoral 
arthritis of the bilateral knees first manifested to a degree 
less than 10 percent within one year after service and is not 
related to any aspect of service.
 
9.  The Veteran's bursitis of the right hip was first 
diagnosed many years after service and is not related to any 
aspect of service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
30 percent for a hiatal hernia with GERD and IBS have not 
been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.20, 4.112, 4.114, Diagnostic Code 7346 
(2008).  

2.  The criteria for an initial or staged rating in excess of 
10 percent for forehead scars have not been met at any time 
during the period covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (2002), (2008).  

3.  The criteria for an initial or staged rating in excess of 
10 percent for residuals of a ganglion cyst of the right foot 
with arthritis and impairment of the superficial peroneal 
nerve have not been met at any time during the period covered 
by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 4.124, Diagnostic Code 8522.  

4.  The criteria for an initial or staged compensable rating 
for degenerative joint disease of the right thumb have not 
been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010 (2008).  

5.  The criteria for an initial or staged compensable rating 
for bilateral hearing loss have not been met at any time 
during the period covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2008).  

6.  The criteria for service connection for a right ankle 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.317 (2008). 

7.  The criteria for service connection for a left ankle 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.317 (2008). 

8.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.317 (2008). 

9.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008). 

10. The criteria for service connection for a right hip 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.317 (2008).
 
11. The criteria for service connection for a left hip 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.317 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) further held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For the issues concerning increased initial ratings, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection for several 
disabilities.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify for these issues has been satisfied.

For the service connection issues, in correspondence dated in 
January 2003, July 2003, and April 2005 the RO provided 
notices that met the requirements except that the notices did 
not provide information on the criteria for assignment of a 
disability rating or effective date.  However, the Board 
concludes that such error was harmless given that service 
connection for these issues is being denied, and hence no 
disability rating or effective date will be assigned.  While 
the July 2003 and April 2005 letters were issued after the 
initial unfavorable decision, the Veteran's claims were 
readjudicated in the August 2004 statement of the case and 
the December 2006 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(readjudication of a claimant's claim in a statement of the 
case following a compliant VCAA letter can cure a timing 
defect where VCAA notice was provided after the initial 
denial of the claimant's claim).  

In addition, VA has obtained all relevant, identified, and 
available evidence.  The Veteran has not identified any 
additional, outstanding records necessary to decide his 
pending appeal.  VA has also obtained medical examinations.  
Neither the Veteran nor his representative have argued that 
they are inadequate for the adjudication of the Veteran's 
claims.

However, relevant to the Veteran's initial evaluation for his 
bilateral hearing loss disability, the Board notes that, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, neither the May 2003 nor October 2006 VA examiners 
discussed the functional effects other than difficulty 
hearing conversation in high background noise environments.

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extraschedular rating 
is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.  

In this case, the Board concludes that the May 2003 and 
October 2006 examiners did not assess the Veteran's 
functional impairment, but did note his reports of difficulty 
with conversations and did not recommend any additional 
treatment or hearing aids other than monitoring for 
retrocochlear pathology by his regular medical care provider.  
Moreover, statements submitted by the Veteran during the 
course of his appeal discussed the functional affects of his 
bilateral hearing loss.  Therefore, although the examinations 
are defective under Martinak, the functional effects of his 
hearing loss disability are adequately addressed by the 
remainder of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. 
§ 3.321(b).

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

II.  Initial Rating Claims

The Veteran served as a U.S. Army Medical Services Corps 
officer, retiring at the rank of Colonel.  He was assigned to 
a Medical Battalion with service in the Southwest Asia 
Theater of Operations from September 1990 to April 1991.  He 
contends that his service-connected disabilities are more 
severe than are contemplated by the current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Hiatal Hernia with GERD and IBS

Diseases of the digestive system produce a common disability 
picture characterized by varying degrees of distress, anemia, 
and disturbances in nutrition.  38 C.F.R.
§ 4.113.  Therefore, ratings under a number of diagnostic 
codes including Diagnostic Codes 7319 and 7346 will not be 
combined.  Instead, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants.  38 C.F.R. § 4.114.

Hiatal hernia warrants a 30 percent rating for persistently 
recurring gastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of a considerable impairment of health.  A 
60 percent for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptoms combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  GERD is 
not listed but is rated under the criteria for hiatal hernia, 
a closely related disease.  38 C.F.R. § 4.20.  The term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer, while "minor weight loss" means a 
weight loss of 10 to 20 percent of the baseline weight, 
sustained for three months or longer.  38 C.F.R. § 4.112. 

Irritable bowel or irritable colon syndrome warrants a 10 
percent rating for moderate symptoms with frequent episodes 
of bowel disturbance with abdominal distress.  A 30 percent 
rating warranted for diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
There is no higher rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.

Service treatment records showed that the Veteran was treated 
in December 1995 and January 1996 for recurrent lower 
abdominal quadrant pain, diarrhea, and constipation.  A lower 
gastrointestinal barium study was normal.  An examiner 
diagnosed IBS and prescribed medication.  In June 2000, the 
Veteran underwent an esophagogastreduodenoscopy that revealed 
a moderate hiatal hernia and duodenitis.  From June 2001 
through November 2001, the Veteran's health was evaluated as 
part of an Army Comprehensive Clinical Evaluation Program.  
Physicians noted that GERD associated with the hiatal hernia 
was well controlled with medication and that IBS was improved 
with diet and medication.  In a May 2002 medical history 
questionnaire, the Veteran noted the previous diagnoses of 
GERD and IBS but no current symptoms.  On the associated 
retirement physical examination, a physician acknowledged the 
history but made no clinical comments or diagnoses.  The 
records are silent for any weight loss, anemia, hematamesis, 
or melena.  The Veteran's weight was noted as 162 pounds. 

At a May 2003 VA examination, the Veteran was diagnosed with 
IBS, hiatal hernia, and duodenitis.  It was noted that he had 
no weight loss and no progression of IBS.  Additionally, the 
examiner observed that the Veteran had GERD-type symptoms 
that were well-controlled with medication. 

In a statement received in connection with his October 2004 
substantive appeal, the Veteran noted that he experienced 
frequent regurgitation, heartburn, and occasional substernal 
pain. He noted that prior to his initial diagnosis of IBS, he 
lost 10 pounds in one week during an episode.  In 
correspondence in June 2005, the Veteran noted that he 
continued to experience daily heartburn, regurgitation, and 
left shoulder and arm pain. The Veteran and his spouse noted 
that his upper gastrointestinal symptoms became worse since 
service despite continued use of medication.  In a letter the 
same month, the Veteran's family physician also noted that he 
was treating the Veteran for GERD.  

In October 2006, a VA physician noted a review of the claims 
file and the Veteran's reports of recurrent regurgitation and 
epigastric pain but with good results from continuous 
medication and control of diet.  The Veteran also reported 
recurrent episodes of diarrhea and lower abdominal cramping 
with two to four bowel movements per day during an episode.  
The physician noted that the Veteran reported an episode the 
previous week and that his weight had gone from 162 to 156 
pounds during the episode.  However, the physician noted that 
the abdominal discomfort did not reach the acute stage.  On 
examination, the physician noted left lower quadrant 
abdominal tenderness but no other abnormalities.  He 
diagnosed intermittent symptoms of GERD with moderately 
favorable control with medication and IBS with fairly 
frequent exacerbations but controlled with diet and 
medication.  

The Board concludes that an initial or staged rating in 
excess of 30 percent for GERD or IBS is not warranted at any 
time during the period of time covered by this appeal.  The 
Veteran reported pain and daily regurgitation.  There is no 
evidence in or after service of moderate anemia or other 
symptom combinations productive of general impairment of 
health.  Physicians have noted good control of the disorder 
with medication.  The Veteran also experiences recurrent 
episodes of diarrhea that resulted in weight loss of six to 
ten pounds during an episode.  The weight loss is four to six 
percent of his normal body weight.  Although he reported some 
lower abdominal tenderness, the distress was intermittent.  
Higher ratings for GERD or IBS are not warranted because 
there are no symptoms of vomiting, material weight loss, 
hematemesis, or melena with moderate anemia; or other 
symptoms combinations productive of severe impairment of 
health.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected upper or lower 
gastrointestinal dysfunction results in a unique disability 
that is not addressed by the rating criteria.  Specifically, 
there is no evidence of frequent hospitalization or marked 
interference with employment that would suggest that the 
Veteran is not adequately compensated by the regular 
schedular standards.  Thus, there is no basis for referral of 
the case for consideration of an extraschedular disability 
evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008); see also Bagwell v. Brown, 
9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Forehead Scar

The Veteran is service-connected for a forehead scar, 
evaluated as 10 percent disabling, effective August 1, 2002.

The Board observes that the schedular criteria for rating 
disfiguring scars of the head, face, or neck under Diagnostic 
Code 7800 was amended during the pendency of the Veteran's 
appeal, effective August 30, 2002.  The Board notes that the 
August 2004 statement of the case and December 2006 
supplemental statement of the case advised him of both sets 
of regulations.  Such documents also considered his forehead 
scar under all applicable criteria.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the Veteran's initial rating claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008).  Moreover, as the Veteran's claim was 
pending at the time of the regulatory amendment, he is 
entitled to the application of the criteria most favorable to 
his claim.  See generally, Kuzma, supra; VAOPGCPREC 7-2003.  

Under Diagnostic Code 7800, in effect prior to August 30, 
2002, a disfiguring scar of the head, face, or neck warrants 
a 10 percent evaluation if the disfigurement is moderate.  A 
30 percent evaluation contemplates severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent rating is 
assigned for complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  A Note to Diagnostic Code 7800 provides that, 
when in addition to tissue loss and cicatrization there is 
marked discoloration, color change, or the like, a 50 percent 
evaluation may be increased to 80 percent, a 30 percent 
evaluation may be increased to 50 percent, and a 10 percent 
evaluation may be increased to 30 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Diagnostic Code 7800, effective from August 30, 2002, 
pertaining to scars causing disfigurement of the head, face, 
or neck, include several notes that provide the foundation 
for applying the new criteria. In particular, Note (1) 
provides the eight characteristics of disfigurement for 
purposes of evaluation under 38 C.F.R. § 4.118. They are: 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; 
surface contour of scar elevated or depressed on palpation; 
Scar adherent to underlying tissue; skin hypo- or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.);underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and, skin indurated inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Note (1).  Note (2), pertaining to tissue loss of 
the auricle and anatomical loss of both eyes or one eye, is 
not applicable.  Note (3) directs that unretouched color 
photographs should be taken into consideration when 
evaluating under these criteria.

A disfiguring scar of the head, face, or neck warrants a 10 
percent rating if there is one characteristic of 
disfigurement.  A 30 percent rating is warranted if there is 
visible or palpable tissue loss and either gross distortion 
of asymmetry of the chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips; or with two or three 
characteristics of disfigurement.  Higher ratings are 
warranted for four or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The Board notes that in October 2008 the regulations 
pertaining to the evaluation of scars were amended effective 
October 23, 2008.  The Board observes that the regulatory 
changes only apply to applications received by VA on or after 
October 23, 2008, or if the Veteran requests review under the 
clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
As neither situation applies in this case, the Board finds 
the 2008 changes to be inapplicable.  

Service treatment records showed that the Veteran received 
treatment from August 1991 to June 1993 for acne and 
hyperpigmentation of the face.  Examiner diagnosed facial 
acne and melasma of the face and forehead.  There was no 
medical record of treatment for any traumatic or chemical 
injury. 

In July 2001, the Veteran was examined as part of a Persian 
Gulf War (Operation Desert Storm) Comprehensive Clinical 
Examination Program.  A military dermatologist noted mild 
inflammation with several areas of one millimeter paplules 
and mild hyperpigmentation on the forehead and cheeks.  The 
dermatologist diagnosed melasma, prescribed surface 
medication, and recommended meticulous sun protection.  He 
noted that the disorder did not have an infectious or Desert 
Storm etiology.  

In a May 2002 medical history questionnaire, the Veteran 
noted the previous diagnoses of melasma of the face.   On the 
associated retirement physical examination, a physician 
acknowledged the history but made no clinical observations or 
diagnoses.

In May 2003, a VA physician noted a review of the claims file 
and that the Veteran sustained chemical burns to the forehead 
during the Persian Gulf War.  The physician noted two 
affected areas on the left anterior forehead, and mid 
forehead extending to medial portions of the right forehead.  
The areas developed hyperpigmentation that would develop 
blistering and erythma when exposed to sunlight.  The areas 
were tan to brown, oval shaped, and approximately eight to 
nine centimeters in diameter.  The areas were not painful or 
adherent to the underlying tissue.  The scar area was 
superficial with no elevation or depression with normal 
texture compared to the surrounding tissue.  There was no 
induration, gross distortion of facial features, or 
limitation of function.  The physician diagnosed post-
inflammatory hyperpigmentation secondary to a chemical burn.  
A color photograph was obtained, associated with the claims 
file, and reviewed by the Board.  

In November 2006, another VA physician noted a review of the 
claims file and the Veteran's reports of a forehead rash 
while serving in the desert which the Veteran attributed to 
unknown chemical exposure.  The Veteran reported that 
military examiners had prescribed a cream medication that 
caused the skin to peel.  The physician described the areas 
as non-disfiguring and that the Veteran was able to continue 
his occupation without functional limitation.  The physician 
noted that the areas were two by six centimeters and three by 
six centimeters with a light tan and brown pigmentation.  The 
areas were not adherent to the underlying tissue, with normal 
texture and no induration, elevation, or depression.  
Additional color photographs were obtained, associated with 
the claims file, and reviewed by the Board.  

The Board concludes that an initial or staged rating in 
excess of 10 percent for facial scars is not warranted for 
any period of time covered by this appeal.  The Board notes 
the different assessments by the two VA physicians regarding 
the disfiguring nature of the pigmented areas.  The areas are 
noticeable upon close examination of the photographs but do 
not distort facial features or limit function.  The areas are 
sensitive to sunlight but can be protected by headwear and 
sunscreen products.  The affected total area was measured by 
one examiner as approximately 50 to 60 square centimeters 
each and measured as total area of 30 square centimeters by 
another examiner.  

Under the regulations in effect prior to August 30, 2002, the 
Board finds that the Veteran's forehead scar results in no 
more than moderate disfigurement.  As there is no evidence 
that such is severe, producing a marked and unsightly 
deformity of the eyelids, lips, or auricles or otherwise 
results in a complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement, the Veteran is not entitled to an initial 
rating in excess of 10 percent.  Moreover, there is no tissue 
loss, cicatrization, or marked discoloration or color 
contrast such as to warrant an increase from 10 percent to 30 
percent under the Note accompanying Diagnostic Code 7800 
(2002).

Additionally, under the regulations in effect as of August 
30, 2002, the Board concludes that one characteristic of 
disfigurement, a hyperpigmented area exceeding 39 square 
centimeters, is present and warrants a 10 percent rating, 
which has already been assigned.  A higher rating is not 
warranted because there is no tissue loss, gross distortion 
or asymmetry, or additional characteristics of disfigurement.   

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that the service-connected facial scar results in a 
unique disability that is not addressed by the rating 
criteria.  Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that 
would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  Thus, there is no basis 
for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Foot

The Veteran is in receipt of an initial 10 rating for 
residuals of a ganglion cyst of the right foot and impairment 
of the superficial peroneal nerve, effective August 1, 2002.  

Complete paralysis of the superficial peroneal nerve is 
manifested by weakened eversion of the foot and warrants a 30 
percent evaluation.  Incomplete paralysis of the superficial 
peroneal nerve warrants a noncompensable rating if mild, a 10 
percent rating if moderate, and a 20 percent rating if 
severe.  The term "incomplete paralysis" relevant to a 
peripheral nerve injury indicates a degree of lost or 
impaired function less that the type picture of complete 
paralysis whether due to the varied nature of the lesion or 
to partial regeneration.  When involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Code 8522.  

Degenerative arthritis, confirmed by X-ray, will be rated on 
the basis of limitation of motion.  When limitation of motion 
is noncompensable, a rating of 10 percent is for application 
for each major joint affected by the limitation of motion.  
Any limitation of motion must be confirmed by findings such 
as swelling muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 
compensable rating is for application if involvement includes 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Service treatment records showed that the Veteran underwent 
an excision of a small ganglion on the dorsal lateral aspect 
of the right foot in August 1984.  In May 1985, the Veteran 
sought treatment for the regrowth of the cyst.  A military 
podiatrist noted the apparent clinical attachment of the 
growth to the peroneus tectus.  There is no record of any 
further treatment or surgery or any indication of functional 
impairment.  In a May 2002 medical history questionnaire, the 
Veteran noted the previous foot surgery.  On the associated 
retirement physical examination, a physician acknowledged the 
history but made no clinical observations or diagnoses.

In May 2003, a VA physician noted the Veteran's report of 
residual numbness of the superficial peroneal nerve 
distribution following the excision of the ganglion of the 
right foot in 1984.  On examination, the physician noted a 
normal range of right ankle motion.  The physician noted 
intact sensation except in the superficial peroneal 
distribution where the loss was sensory only. 

In February 2005, a private orthopedic physician noted the 
Veteran's reports of slight numbness of the right toes.  The 
physician noted no tenderness of the right ankle or foot but 
diminished sensation throughout the toes.  There were no 
reflex or motor function deficits.  

In September 2006, a VA contract physician noted a review of 
the claims file and the Veteran's report of surgery to remove 
a right foot ganglion with subsequent numbness.  The Veteran 
reported constant pain and swelling at the surgical site with 
numbness over the lateral aspect of the foot in the region of 
the superficial peroneal nerve.  The Veteran reported that 
the ganglion was caused by physical training in service.  The 
physician noted that the Veteran did not wear custom arch 
supports or used supportive devices for mobility but was 
using anti-inflammatory medication for pain that he 
experienced when walking long distances or climbing stairs.  
On examination, the physician noted a three centimeter linear 
scar over the fifth metatarsal cuboid joint that was well 
healed, non adherent, with no skin breakdown or pigmentation.  
There was no swelling but there was decrease sensation distal 
to the scar along the firth metatarsal ray.  Active inversion 
was 30 degrees and eversion was 20 degrees with pain.  The 
physician noted no muscle or motor function deficits.  An X-
ray showed severe osteoarthritis of the fifth metatarsal 
cuboid.  The physician diagnosed injury to the lateral branch 
of the superficial peroneal nerve along the fifth metatarsal 
ray and severe posttraumatic osteoarthritis of the fifth 
metatarsal cuboid joint.  

The Board concludes that an increased initial or staged 
rating in excess of 10 percent for residuals of an excision 
of a ganglion of the right foot with arthritis and impairment 
of the superficial peroneal nerve is not warranted at any 
time during the period covered by this appeal.  As the 
Veteran is able to execute inversion and eversion of the foot 
with pain but no motor deficits, the loss of sensitivity is 
at most at the moderate degree warranting a 10 percent 
rating.  An additional rating for arthritis is not warranted 
because the arthritis is limited to a single minor joint.   
Although the Veteran experiences some pain when walking or 
standing, there is no limitation of motion or loss of 
function of the foot.  See DeLuca, supra.  He does not use 
support devices or custom shoe inserts for mobility.  An 
additional rating for the scar is not warranted because it is 
asymptomatic, i.e., not large, deep, adherent to the 
underlying tissue, tender on palpation, or limits function of 
the foot.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that the service-connected right foot disability 
results in a unique disability that is not addressed by the 
rating criteria.  Specifically, there is no evidence of 
frequent hospitalization or marked interference with 
employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Thumb

Degenerative arthritis, confirmed by X-ray, will be rated on 
the basis of limitation of motion.  When limitation of motion 
is noncompensable, a rating of 10 percent is for application 
for each major joint affected by the limitation of motion.  
Any limitation of motion must be confirmed by findings such 
as swelling muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 
compensable rating is for application if involvement includes 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Service treatment records are silent for any symptoms, 
injuries, diagnoses, or treatment of the right thumb.  
However, in a May 2002 medical history questionnaire, the 
Veteran noted that he had been experiencing joint pain in his 
right thumb throughout his service.  In the associated 
retirement physical examination, a physician acknowledged the 
history but made no clinical comments or diagnoses.

In May 2003, a VA physician performed an orthopedic 
examination including the right thumb.  He noted the 
circumstances of the Veteran's Army service including 
qualifications as a paratrooper with multiple jumps.  The 
Veteran reported no particular injuries in service but 
reported that he had difficulty with gripping objects.  The 
Veteran was able to continue recreational deep sea fishing 
and had never had a splint, cast, or injections for the 
thumb.  On examination, the physician noted full and 
symmetric range of motion of the interphalangeal joint from 
zero to 90 degrees.  Range of motion of the 
metacarpophalangeal joint was 30 degrees flexion and 10 
degrees hypoextension bilaterally with a mild positive grind 
test and no significant hyperlaxity.  An X-ray showed no 
joint narrowing.  The physician diagnosed mild early first 
carpometacarpal degenerative disease with possible mild early 
ligmentous laxity.  

In correspondence in September 2004, the Veteran noted that 
he reported the thumb symptoms to his examiner at the time of 
retirement and that he continued to have soreness that he 
could not hold objects. 

In September 2006, a VA contract physician noted the 
Veteran's reports of a history of arthritis of the right 
thumb secondary to physical training starting in 1983 when he 
was treated with a splint, ice, and anti-inflammatory 
medication.  The Veteran reported that he continued to have 
difficulty opening jars and holding material in his right 
hand.  The physician noted no swelling and a full range of 
motion to the palmar crease and full opposition of the thumb 
to the small finger.  The Veteran did experience pain on 
axial compression.  Grip strength was 50 pounds with the 
right (dominant) hand and 40 pounds with the left.  Pinch 
strength was 6 pounds bilaterally.  There was no 
fatigability, swelling, or reduction in range of motion on 
repetition.  An X-ray showed early osteoarthrtis of the first 
carpal metacarpal joint.  The physician diagnosed 
osteoarthritis of the right thumb without significant loss of 
range of motion, weakness of grip, or pinch strength.  The 
physician noted that the disorder would impose difficulty 
only with handling heavy materials. 

The Board concludes that an initial or staged compensable 
rating for degenerative joint disease of the right thumb is 
not warranted at any time during the period covered by this 
appeal.  Although there is X-ray evidence of arthritis of a 
single minor joint, there is no limitation of motion, 
swelling, or muscle spasms.  The Board considered whether a 
compensable rating is warranted as a result of pain or loss 
of function.  See DeLuca, supra.  The Board concludes that a 
rating under these criteria is not warranted because the 
Veteran experiences pain only on axial motion, but such does 
not result in additional limitation of motion or function, 
and demonstrates grip strength sufficient for all handling 
except heavy objects.  Id.  There is no significant impact on 
his occupation as an instructor.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected right thumb 
arthritis results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
There is no evidence of any interference with employment.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. 
These averages are entered into a table of the rating 
schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the rating schedule to determine the percentage 
disability rating. 
38 C.F.R. § 4.85.  An alternative method of rating 
exceptional patterns of hearing impairment is set forth in 38 
C.F.R. § 4.86 but is not applicable in this case. 

An audiogram obtained in May 2002 in conjunction with a 
retirement physical examination showed auditory thresholds of 
10, 15, 20, and 40 decibels at 1000, 2000, 3000, and 4000 Hz 
respectively in the right ear and 15, 10, 55, and 55 decibels 
at the same respective frequencies in the left ear.  Puretone 
threshold averages were 21.25 decibels in the right ear and 
33.75 decibels in the left ear.  Speech recognition scores 
were not obtained.  

In May 2003, a VA audiologist noted a review of the claims 
file and the results of the May 2002 audiogram.  The 
audiologist noted the Veteran's reports of exposure to high 
noise levels in 27 years of Army service from helicopters, 
vehicles, generators, and small arms fire.  The Veteran 
denied any other occupational or recreational noise exposure.  
The audiologist also noted the Veteran's reports of tinnitus 
and a history of middle ear infection, sinusitis, and 
dizziness.  An audiogram showed auditory thresholds of 10, 
10, 20 and 50 decibels at 1000, 2000, 3000, and 4000 Hz 
respectively in the right ear and 10, 5, 50, and 50 decibels 
at the same respective frequencies in the left ear.  Puretone 
threshold averages were 22.5 decibels in the right ear and 
28.75 decibels in the left ear.  Speech recognition scores 
were 96 percent bilaterally.  The numeric designation for 
hearing impairment is Level I in both ears.  38 C.F.R. 
§ 4.85, Table VI.   The audiologist diagnosed moderate 
sensorineural hearing loss in the right ear at 4000 Hz and 
normal hearing to 2000 Hz dropping to moderate loss through 
4000 Hz and recovering to normal hearing at 6000 Hz in the 
left ear.  There were no organic ear deficits.  

In correspondence in September 2004, the Veteran noted that 
his service treatment records documented hearing loss and 
that he was having a much harder time hearing now than a few 
years earlier.  

In October 2006, a VA audiologist noted the Veteran's reports 
of noise exposure in service and that he had experienced 
difficulty understanding conversations especially in high 
background noise for the previous 10 years.  An audiogram 
showed auditory thresholds of 15, 15, 25 and 50 decibels at 
1000, 2000, 3000, and 4000 Hz respectively in the right ear 
and 15, 15, 65, and 60 decibels at the same respective 
frequencies in the left ear.  Puretone threshold averages 
were 26.25 decibels in the right ear and 38.75 decibels in 
the left ear.  Speech recognition scores were 92 percent in 
the right ear and 80 percent in the left ear.  The numeric 
designation for hearing impairment is Level I in the right 
ear and Level III in the left ear.  38 C.F.R. § 4.85, Table 
VI.  The audiologist diagnosed sensorineural hearing loss at 
4000 Hz on the right and moderately severe sensorineural 
hearing loss on the left.  The audiologist noted scarring on 
both tympanic membranes and recommended monitoring for 
retrocochlear pathology.  

The Board concludes that an initial or staged compensable 
rating for bilateral hearing loss is not warranted at any 
time during the period covered by this appeal.  
The most severe hearing loss since service was Level I in the 
right ear and Level III in the left ear measured in October 
2006.  This corresponds to a noncompensable rating.  
38 C.F.R. § 4.85, Table VII.   The Board acknowledges that 
the Veteran's reports of worsening hearing, especially in 
conversations in high background environments.  The Veteran 
is competent to report his symptoms and they are consistent 
with the trend in acuity shown in the audiograms of record.  
However, the Veteran has not been advised to wear hearing 
aids and has not indicated that any occupational or other 
activities are precluded as a result of his hearing loss.  
The level of compensation provided by Table VII contemplates 
his level of disability.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  Specifically, there is no indication 
that the schedular criteria are inadequate to rate his 
condition nor is there any indication that his condition 
presents an exceptional disability picture for a Veteran with 
a hearing loss disability.  There is no evidence of frequent 
medical treatment, use of hearing aids, or marked 
interference with employment.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Service Connection Claims

The Veteran contends that his knee, hip, and ankle disorders 
first manifested in service and were the result of 
assignments and qualifications involving field marches and 
parachute jumps.  As such, he claims that service connection 
is warranted for such disorders.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

Subject to various conditions, service connection may be 
granted for a disability due to a qualifying chronic 
disability of a Veteran who served in the Southwest Asia 
Theater of operations during the Persian Gulf War. Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms 
including fatigue, muscle pain, or joint pain.  The 
disability must become manifest during either active service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War or to a degree of 10 percent or more, under 
the appropriate diagnostic code of 38 C.F.R. Part 4, not 
later than December 31, 2011.  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis. There must be 
objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification. There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317. If signs or symptoms have been medically attributed to 
a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPREC 8-98 (Aug. 3, 1998).
 
For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection. 
38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, 
the term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6- month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Service personnel records showed that the Veteran was a 
qualified paratrooper and served in several airborne unit 
assignments.  Service treatment records showed that the 
Veteran sought examination for hip, knee, and ankle pain on 
several occasions.  In February 1976, X-rays of the knees and 
hips were normal.  In April 1979, he was seen after twisting 
his left ankle while playing racquetball.  Physical 
examination revealed some mild soft tissue swelling over the 
lateral malleolus.  An X-ray of the left ankle was negative.  
In March 1985, X-rays of the left ankle were normal.  In June 
1994, a physical therapist evaluated hip pain, noted a 
decreased range of motion possibly caused by arthritis.  An 
X-ray of the left hip obtained in November 1994 was normal 
with no indications of degenerative disease. 

In a periodic physical examination in August 1998, the 
Veteran reported swelling of the hips, and the examiner noted 
"osteoarthritis" with no additional clinical observations 
or comments.  In July 2001, the Veteran was examined as part 
of a Persian Gulf War (Operation Desert Storm) Comprehensive 
Clinical Examination Program.  An examiner noted the 
Veteran's reports of multiple joint pains since his duty in 
the Persian Gulf in 1991.  The examiner noted that earlier 
workups and X-rays in the 1990s showed either normal or 
"arthritis."  However, concurrent X-rays of the bilateral 
hips and knees were normal.  

However, in a May 2002 medical history questionnaire, the 
Veteran noted that he had been experiencing multiple hip, 
knee, and ankle joint pain throughout his service.  In the 
associated retirement physical examination, a physician 
acknowledged the history but made no clinical comments or 
diagnoses.
 
In May 2003, a VA physician noted the circumstances of the 
Veteran's service and that the Veteran denied any particular 
traumatic joint injuries but reported hip discomfort after 
prolonged standing or sitting.  The physician noted a full 
range of pain free hip motion in flexion and extension and a 
full range of bidirectional rotation except with pain on 
internal rotation from 25 to 30 degrees.  There were no 
indications of joint instability or tendinopathy.  X-rays 
showed no joint space narrowing or degenerative disease. 

The physician noted the Veteran's reports of knee pain when 
climbing stairs and using knee braces when performing any 
physical activity.  However, the Veteran did not report the 
use of other supportive devices and did not experience 
instability, swelling, or fatigability.   The physician noted 
a full range of motion bilaterally with no indications of 
instability or joint tenderness.  X-rays showed no 
significant evidence of joint space narrowing or 
misalignment.  The physician diagnosed possible mild 
patellofemoral pain syndrome with no other evidence for 
chronic knee pain.  

The physician noted the Veteran's reports of multiple 
inversion sprains of both ankles and that he experienced 
stiffness and a dull ache when walking on uneven ground.  The 
physician noted a full range of flexion, dorsiflexion, 
inversion, and eversion of both ankles.  No X-ray results 
were noted.  The physician noted that the bilateral foot 
examination was normal with the exception of a loss of 
sensation along the lateral right foot (which the Veteran is 
already in receipt of a 10 percent rating). 

In correspondence in September 2004, the Veteran discussed 
his service in airborne units and contended that service 
connection on a presumptive basis was warranted as a result 
of extensive marching, running, and parachute jumps.  He 
noted that a landing on one occasion was so hard that the 
heels of his boots were torn off.  In February 2005, a 
private orthopedic physician noted the Veteran's reports of 
right buttock and right ankle pain for the previous two weeks 
with no specific injury. The Veteran walked with an antalgic 
gait favoring the right side.  Both hips displayed symmetric 
motion with mild pain at the extremes of motions.  An X-ray 
showed no boney abnormalities.  The physician diagnosed 
sciatica/piriformis syndrome and recommended spinal 
injections.  In a June 2005 letter, the Veteran's family 
physician noted that she was treating him for various 
conditions, to include back and right hip/leg pain and that 
such were related to his active duty.  In letters the same 
month, the Veteran and his spouse noted that joint pain in 
his knees and right hip and leg had become more severe. 

In September 2006, a VA contract physician noted a review of 
the claims file and the Veteran's report that he had not 
received treatment in service for hip, knee, and ankle joint 
pain but contended that his current pain was related to 
parachute jumping in service.  The Veteran reported that he 
had difficulty standing and walking long distances, 
squatting, and kneeling but obtained some relief with anti-
inflammatory medications.  He did not use assistive devices 
for mobility.  The Veteran reported that he experienced two 
episodes of severe right hip pain, each requiring bed rest 
for one week.  He also reported that his left ankle was 
asymptomatic.  X-rays showed normal bilateral ankles, normal 
bilateral hips, and early patellofemoral arthritis of the 
bilateral knees.  The physician diagnosed chronic right ankle 
sprain without significant loss of range of motion or mild 
instability pattern and a normal left ankle; bilateral 
chondromalacia of the patellas of both knees with associated 
early patellofemoral arthritis; and chronic trochanteric 
bursitis of the right hip and normal left hip.  The physician 
noted that based on his review of the claims file and 
examination that the chronic right ankle sprain, 
chondromalacia and patellofemoral arthritis of both knees, 
and the bursitis of the right hip were not caused by trauma 
in service.  The physician concluded that the disorders were 
the result of a normal aging process because there was no 
indication of advanced arthritic degenerative changes of the 
ankles, knees, and hips that would be consistent with a 
traumatic event such as parachute jumps.  The physician 
further concluded that the disorders were not secondary or 
aggravated by the lumbar spine degenerative disc disease or 
right leg radiculopathy.   

The Board concludes that service connection for disorders of 
the bilateral hips, knees, and ankles is not warranted.  The 
Board acknowledges the Veteran's reports that he had no 
specific traumatic injuries to these joints but did perform 
military duties over his entire career involving running, 
marching, and parachute jumping and that he experienced 
chronic joint pain starting as early as the 1980s.  The 
Veteran is competent to report his symptoms.  However, 
regarding the diagnosis and etiology of the pain, the Board 
places less probative weight on the contention that his 
current disorders are related to the military activities 
because as a layperson, the Veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
etiology of his current extremity symptoms.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board will assess 
each joint individually. 

Service connection for a left ankle disorder is not warranted 
because there is no medical evidence of a current disorder.  
Service treatment records reflect treatment for minor 
swelling and tenderness of the left ankle after the Veteran 
twisted it during racquetball.  However, he had normal X-rays 
in 1979 and 1985.  The Veteran also reported a history of 
ankle pain on his retirement physical examination.  Although 
examiners performing the comprehensive Persian Gulf 
examination in 2001 noted that the Veteran reported 
intermittent ankle pain, they did not investigate further or 
obtain X-rays.  No disease or deficits were noted on a VA 
examination in May 2003 within one year of discharge or on 
the most recent examination in September 2006.  The Veteran 
acknowledged that the left ankle was asymptomatic. 

Service connection for chronic right ankle sprain is not 
warranted because service treatment records are silent for 
any diagnosis or treatment of a right ankle disorder.  
Although examiners performing the comprehensive Persian Gulf 
examination in 2001 noted the Veteran reports of intermittent 
ankle pain, they did not investigate further or obtain X-
rays.    The Veteran's reported a history of ankle pain on 
his retirement physical examination, but the examiner also 
did not investigate, obtain X-rays, or note any abnormalities 
on examination.  In a VA examination in May 2003 within one 
year of discharge, the physician noted symptoms of stiffness 
and dull ache but noted no limitation of motion or other 
deficits and diagnosed a normal right foot with the exception 
of the residuals of a ganglion cyst for which service 
connection and a 10 percent rating has been granted.  
Although the Veteran reported a continuity of symptoms since 
service, the Board places greater probative weight on the 
results of the medical examination within one year of 
discharge that failed to show symptoms meeting the criteria 
for a 10 percent rating, pathology for the symptoms, or a 
clear diagnosis.  Furthermore, in September 2006, a physician 
diagnosed chronic right ankle sprain and concluded that the 
disorder was not related to trauma in service but was rather 
a normal aging process.  

Service connection for bilateral knee disorders is not 
warranted.  X-rays of the knees were normal in 1976 and in 
the 2001 comprehensive Persian Gulf War examination.  Service 
treatment records are silent for any diagnosis or treatment 
of either knee in service.  At the May 2003 VA examination, 
conducted within one year of discharge, a VA physician noted 
no limitation of motion, instability, or X-ray evidence of 
degenerative arthritis.  The physician diagnosed "possible" 
mild patellafemoral syndrome.  Although the Veteran reported 
a continuity of symptoms of joint pain, no deficits or 
pathology was demonstrated that met the criteria for a 10 
percent rating for arthritis or functional limitations such 
as range of motion, instability, or recurrent subluxation.  
Furthermore, in September 2006, a physician noted X-ray 
indications of chondromalacia and early patellafemoral 
arthritis but concluded that the disorder was not related to 
marching, parachute jumps, or lumbar spine disease but rather 
to the normal aging process.  

Service connection for bilateral hip disorders is not 
warranted.  Service and post-service treatment records are 
silent for any diagnosis of a disorder of the left hip.   X-
rays of the hips in 1976 were normal.  In 1994, a physical 
therapist suggested that the Veteran's right hip discomfort 
was related to osteoarthritis but no immediate clinical 
investigation was performed.  An X-ray of the left hip later 
that year was normal as were X-rays obtained at the 
comprehensive Persian Gulf War examination in 2001.  In May 
2003, within one year of service discharge, a physician noted 
some pain in the right hip but no limitation of motion and no 
X-ray indications of degenerative disease.  Although the 
Veteran reported a continuity of hip pain, no deficits or 
pathology was demonstrated that met the criteria for a 10 
percent rating for arthritis or functional limitations such 
as range of motion or instability.  In 2005, a private 
physician treated the Veteran for right hip pain, diagnosed 
sciatica, and provided spinal injections.  The Board notes 
that another private physician indicated that she was 
treating him for various conditions, to include back and 
right hip/leg pain and that such were related to his active 
duty.  In this regard, service connection has been granted 
for right lower extremity radiculopathy associated with 
lumbar spine disease.  Furthermore, in September 2006, a 
physician confirmed that there was no disorder of the left 
hip.  A diagnosis of bursitis of the right hip was given, but 
the examiner concluded that the right hip joint disorder was 
not related to marching or parachute jumps but rather to a 
normal aging process. 

The Board considered whether service connection is warranted 
for ankle, knee, or hip disabilities as qualifying chronic 
disabilities of a Veteran who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The Board 
concludes that these provisions are not applicable in this 
case.  The Veteran has stated that his symptoms began in the 
1980s prior to his Gulf War service.  The symptoms were 
acknowledged and investigated in a comprehensive military 
examination in 2001 in which no diagnosis or pathology was 
identified.  In 2003, a VA physician diagnosed a bilateral 
knee pain syndrome but no X-ray indications or clinical 
observations of arthritis of the knees or any disorders of 
the hips and ankles.  The Veteran has been granted service 
connection for lumbar spine disease with radiculopathy which 
contemplated his mobility limitations in extended standing 
and walking. The Veteran has been granted service connection 
for arthritis and loss of sensitivity of the right foot.  
Finally, in September 2006, a physician provided diagnoses 
for the right hip, bilateral knees, and right ankle but 
concluded that they were not related to service.  None of the 
examiners including the military physicians who performed the 
comprehensive Gulf War examination suggested that any 
disorder was an unexplained, undiagnosed illness related to 
service in the Persian Gulf.  None of the disorders that were 
diagnosed in 2006 are qualifying chronic disabilities related 
to Gulf War service.  

Regrettably, the weight of the credible evidence demonstrates 
that the Veteran's current right ankle, bilateral knee, and 
right hip joint disorders first manifested after service, did 
not rise to a level of 10 percent within one year of service, 
and are not related to his active service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial or staged rating in excess of 30 percent for a 
hiatal hernia with GERD and IBS is denied. 

An initial or staged rating in excess of 10 percent for post-
inflammatory hyperpigmentation scar of the forehead is 
denied. 

An initial or staged rating in excess 10 percent for 
residuals of a ganglion cyst of the right foot with arthritis 
and impairment of the superficial peroneal nerve is denied. 

An initial or staged compensable rating for degenerative 
joint disease of the right thumb is denied.  

An initial or staged compensable rating for bilateral hearing 
loss is denied. 

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.


REMAND

The Veteran was initially granted service connection for mild 
osteoarthritis at L-2, which was evaluated as noncompensably 
disabling, effective August 1, 2002, under Diagnostic Code 
5003, pertinent to degenerative arthritis.  During the course 
of the appeal, his back disability was recharacterized as 
degenerative disc disease of the lumbar spine at L1-S1 and he 
was assigned a 20 percent rating, effective August 1, 2002, 
under Diagnostic Code 5243, pertinent to intervertebral disc 
syndrome.  Additionally, in recognition of his associated 
right lower extremity lumbar radiculopathy, he was granted a 
separate 10 percent rating, effective September 28, 2006, 
under Diagnostic Code 8520, relevant to the sciatic nerve.  
The Veteran contends that his service-connected back 
disability is more severe than the currently assigned rating 
and, as such, a higher initial rating is warranted.
 
During the pendency of the Veteran's appeal, VA's Schedule 
for Rating Disabilities, as pertains to disabilities of the 
spine, has been amended twice.

As the Veteran's back disability has demonstrable disc 
involvement, ratings based on intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 are potentially 
for consideration.  Diagnostic Code 5293 was amended 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  Prior to September 2002, intervertebral 
disc syndrome was rated based on the degree of severity and 
frequency of attacks.  The revised diagnostic code, effective 
September 2002, provides for the evaluation of intervertebral 
disc syndrome (pre-operatively or post-operatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Effective September 26, 2003, the rating 
criteria for evaluating other spine disorders were amended.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  

The record reflects that the Veteran was advised of 
Diagnostic Code 5003 and his back disability was considered 
under such criteria in the August 2004 statement of the case.  
Additionally, in the December 2006 supplemental statement of 
the case, he was advised of Diagnostic Code 5243, the General 
Rating Formula for Diseases and Injuries of the Spine, and 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, and his back disability was 
considered under such criteria.  However, there is no 
indication that the Veteran has been advised of the criteria 
relevant to the evaluation of intervertebral disc syndrome as 
in effect prior to September 23, 2002, or as of September 23, 
2002.  Additionally, he has not been advised of the rating 
criteria governing all spine disorders as in effect prior to 
September 26, 2003.  Moreover, the AOJ has not considered the 
Veteran's back disability under such criteria.  See 
VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Dudnick v. Brown, 10 Vet. App. 79 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's 
claim of entitlement to an initial rating 
in excess of 20 percent for his back 
disability based on the entirety of the 
evidence.  The AOJ should specifically 
include and consider all relevant 
diagnostic codes, to include those in 
effect prior to September 2002, as of 
September 2002, and as of September 2003.  
The Veteran's back disability should be 
evaluated under all applicable diagnostic 
codes, to specifically include those 
pertaining to the evaluation of 
intervertebral disc syndrome.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes a recitation of all relevant 
laws and regulations.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


